Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Richard Dee Perry, Appellant                          Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 29017).
No. 06-21-00076-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter* participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the bill of costs by deleting the time
payment fee of $15.00 and to reflect total court costs of $290.00. We modify the trial court’s
judgment to reflect court costs of $290.00. As modified, we affirm the trial court’s judgment.
       We note that the appellant, Richard Dee Perry, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED APRIL 12, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk